Per Curiam.
Christopher Pittman appeals his convictions for trafficking in cocaine (400 grams or more) and trafficking in methamphetamine (200 grams or more) arguing the trial court erred in denying his motions for mistrial. Each of his two motions sought a mistrial for improper testimony. We find no abuse of discretion in the denial of the respective motions as neither instance of *947allegedly improper testimony vitiated the entire trial. See England v. State , 940 So.2d 389 (Fla. 2006).
Accordingly, the convictions are AFFIRMED .
Wolf, Bilbrey, and Winsor, JJ., concur.